RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 05/05/2022, is acknowledged.

2.  Claims 12, 21, 23, 25-26, 28, 35, 38, 45, 59, 147, 167, 202, 206 are pending
 
3.  Claims 35, 38 and 45 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 12,  21, 23, 25, 26, 28, 59, 147, 167, 202 and 206 are under examination as they read on an immunomodulatory fusion protein and the species of human IL-2 and lumican, HSA linker, an immune cell response that activates, enhances or promotes a response by an immune cell, T-cell as the specific immune cell and increased effector function as the specific immune cell response.

5.  The following new grounds of rejection are necessitated by the amendment submitted 05/05/2022.

 6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
7.  Claims 12,  21, 23, 25, 26, 28, 59, 147, 167, 202 and 206 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed.

The claims encompass a genus of anti-TYRP1 antibodies.  The specification provides only one single species, TA99, within the claimed anti-TYRP1 antibodies (Fig. 3) in the tumor treatment.

It is noted that TYRP1 is 537 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of TYRP1 are capable of treating or delaying progression of cancer or reducing or inhibiting tumor growth, as is required for the operability of the claimed product. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.
Artisans are well aware that knowledge of a given antigen (for instance TYRP1) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the TYRP1 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-TYRP1 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-TYRP1 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of TYRP1 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-TYRP1 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-TYRP1 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 12,  21, 23, 25, 26, 28, 59, 147, 167, 202 and 206 are rejected under 35 U.S.C. 103 as being unpatentable over US20150132254 or Zhu et al (Cancer Cell, 2015, 27(4)489-501) each in view of Addi et al (TISSUE ENGINEERING: Part B Volume 23, Number 2, 2017, page 163-182) and Iozzo et al (Matrix Biology, 42:11-55m 2015) or Svensson et al (FEBS Letters 470 (2000) 178-182).
The `254 publication teaches bivalent Fc/IL-2, PEG-IL-2, HSA-IL-2, Fn3(HSA)-IL-2 (IL-2 is an immunomodulatory domain, HSA is human serum albumin)  in combination with TA99 antibody (anti-TYRP1) are tested for tumor controlling effects as described in Examples 9 and 15, respectively (see Examples 16-17, [0010], [0066],[0324].   Figure 11 shows the anti-tumor effects of Fc/IL-2 and TA99 antibody in C57BL/6 mice subcutaneously injected with B16F10 melanoma cells (also See Figs. 15-18, 20.  The `254 publication teaches antibody TA99 was used as the therapeutic antibody for the combination therapy. TA99 is a murine IgG2a antibody that recognizes the melanosome antigen tyrosinase-related protein-1 (Tyrp-1) and is of identical specificity as an antibody originally isolated from the serum of a melanoma patient (Houghton et al., Prog Clin Biol Res 1983; 119:199-205). Tolerable and effective dosing regiments were also determined for Fc/IL-2 fusions in combination with 100 µg antibody TA99. As described above, 25µg Fc/E76G with TA99 once every three days was lethal upon the second dose, while reducing the frequency to once weekly was well-tolerated [0307].  The `254 publication teaches that The data support the synergistic tumor controlling effect exerted by Fc/IL-2 and TA99 combination therapy, as well as the synergistic effect of the combination therapy on prolonging survival [0310].  Example 11 shows that Fc/IL-2 in combination with TA99 promotes lymphocyte recruitment to the periphery of tumors.  Example 12 shows that combination therapy of Fc/IL-2 and TA99 suppresses secondary tumor formation.

Zhu et al find that a combination of an antitumor antigen antibody and an untargeted IL-2 fusion protein with delayed systemic clearance induces significant tumor control in aggressive isogenic tumor models via a concerted innate and adaptive response involving neutrophils, NK cells, macrophages, and CD8+ T-cells (abstract).  They first treated established B16F10 melanoma with IL-2 or the anti-TYRP-1 antibody, TA99. TYRP-1 is a melanocyte marker but becomes surface expressed on B16F10. With infrequent IL-2 exposure, neither agents dosed separately nor together provided survival benefit (Figure 1A). However, when extended daily dosing was performed, a notable synergistic effect was observed when TA99 was added, significantly extending survival (Figure 1B). Despite this promising response, daily IL-2 dosing resulted in poor body condition for many of the mice treated (Data not shown) and such a regimen could be arduous and expensive for clinical translation. Therefore, we sought to achieve similar synergistic effects through a form of IL-2 that provides similar long-term IL-2 exposure but requiring fewer and smaller doses (page 3, 1st ¶ under Results).  Zhu et al teach that administration of Fc/IL-2 with TA99 (Fc/IL-2+TA99) resulted in a strong synergy between the two agents that fully controlled B16F10 growth during treatment, extending survival further than either single agent (Figure 1C).  Importantly, to confirm that the synergistic efficacy was solely due to the serum half-life extension of Fc/IL-2 as opposed to immunological effects conferred by the Fc region, Zhu et al fused IL-2 to mouse serum albumin (MSA/IL-2) to generate an alternative form of IL-2 with extended serum half-life (Figure S1C; Table S1) and bioactivity (Figure S1B), as albumin is similarly recycled by FcRn (Anderson et al., 2006). MSA/IL-2+TA99 and Fc/IL-2+TA99 were essentially identical in efficacy (Figure 1D), suggesting that any form of IL-2 with increased serum half-life, or perhaps a continuous infusion of IL-2, will exhibit this synergistic therapeutic effect (page 4, 2nd ¶).  Zhu et al teach that the combination of Fc/IL-2 with an anti-tumor IgG showed superior efficacy to either agent alone, even where the antibody itself provided no benefit (Figure 2). Thus, the strong tumor-suppressive effect is generalized to four different tumor models with a unique anti-tumor antigen and antibody pairing plus a serum-persistent form of IL-2 (see page 4, under Fc/IL-2 and TA99 Synergize to Control B16F10 Growth).
The reference teachings differ from the claimed invention only in the recitation of that the fusion protein of MSA/Fc-IL2 comprising a collagen-binding domain comprising lumican in claim 202.
Addi et al teach a design and use of chimeric proteins containing a collagen-binding domain for wound healing and bone regeneration (Title).  Addi et al teaches that collagen-binding fusion proteins are very appealing to better control the localization of GFs, and numerous chimeras were shown to improve bone regeneration when compared to their native counterparts (Table 3).   Table 1 discloses several various collagen-binding polypeptides that binds Col I with specific KD ≤500 nM including human FN, human vWF, decorin, biglycan and fibromodulin (see page 168, under decorin) with MW of  ≥5 kDa and engineered peptide.  Fig. 2 shows biological effect of various chimeric proteins containing a CBD, wherein collagen functionalization with growth factors or cytokines to stimulate cell proliferation or differentiation.  Fig. 2 shows that the CBD is connected to GF /cytokine via a linker. 


    PNG
    media_image1.png
    416
    622
    media_image1.png
    Greyscale


Addi et al teach that the collagen-binding ability of a fusion protein greatly depends on which CBD is fused to the GF. Several studies have shown that using a CBD that features a strong affinity for collagen, that is, a low KD, will remain longer at the site of administration (must be in a pharmaceutical composition and pharmaceutical acceptable carrier), hence providing better healing potential (page 175, under influence of the CBD).

Iozzo et al teaches that lumican (comprising claimed SEQ ID NO: 107) and fibromodulin are bind to same region of collagen I. Specifically, fibromodulin binds collage I via residues located in LRR11, between Glu-353 and Lys-355, located in  the convex surface of the protein core.  In contrast, both lumican and fibromodulin bind to collagen I via a more proximal region located between LRR5 and LRR 7  (page 30, right col., 1st ¶).  Iozzo et al teach that lumican has been involved in cancer and inflammation, two areas of research where other SLRPs, predominantly Class I decorin and bigycan, have been extensively investigated. Lumican is markedly increased in the stroma of breast carcinoma, and is highly expressed in melanomas.  Lumican also inhibits melanoma progression, and blocks melanoma cell adhesion via interaction with β1-containig integrins and by modulating focal adhesion complexes (page 31, right col., top ¶).   Iozzo teaches that lumican deposited on the surface of neutrophils during their transmigration across endothelia promotes neutrophil migration via β2 integrin and keratinocyte-derived CXCL1 chemokine.  (see pages 31-32, bridging ¶).  Iozzo teaches that the sequences SYIRIADTNIT in LRR VII of the decorin is involved in binding to collagen type I (See Fig. 5)

Svensson et al teaches that fibromodulin and lumican bind to the same region on collagen type I fibrils.  Svensson et al the binding of recombinant fibromodulin, lumican and decorin, expressed in mammalian cells, to collagen type I. Using a collagen fibril formation/sedimentation assay we show that fibromodulin inhibits the binding of lumican, and vice versa. Fibromodulin and lumican do not affect the binding of decorin to collagen, nor does decorin inhibit the binding of fibromodulin or lumican. Binding competition experiments and Scatchard plot analysis indicate that fibromodulin binds to collagen type I with higher affinity than lumican (abstract).  Scatchard plot analysis indicated the presence of low and high affinity collagen binding sites (Fig. 4).  Svensson teaches that recombinant fibromodulin and lumican were produced in mammalian cells in order to study their collagen-binding properties (section 3.1). Decorin, fibromodulin and lumican bind to fibrillar collagens in vitro, thereby retarding the rate of fibril formation and leading to the synthesis of thinner fibrils. This binding is mediated by the core proteins in decorin and in fibromodulin. Fibromodulin and decorin have been shown to bind to different sites on the collagen fibril. The binding of fibromodulin cannot be inhibited by decorin and vice versa (page 178, right col., 3-4¶). The fibromodulin binding to collagen type I showed dissociation constants of 0.2 and 1.6 nM, whereas lumican bound with dissociation constants of 0.5 and 5.4 nM (page 180, left col., top ¶).  The Scatchard plot analysis indicate low and high affinity fibromodulin and lumican collagen binding sites. The binding sites show a higher affinity for fibromodulin than for lumican. Previous studies of decorin binding have also suggested at least two collagen binding sites (page 180, right col., top ¶).

Given that lumican binds collagen fibrils in cancer stroma as taught by Iozzo et al reference, those of skill in the art would have had reason to fuse lumican collagen binding of the Iozzo et al and Svensson et al references to the MSA/Fc-IL in the combination of cancer treatments of Zhu and  `254 publication because, like the CBD taught by Addi et al, lumican would control the  localization of the MSA/Fc-IL2 taught in Zhu and `254  publication to collagen I in the cancer stroma/microenvironment. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).


From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 




10.  Claims 12,  21, 23, 25, 26, 28, 59, 147, 167, 202 and 206 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180222959 (IDS) or WO 2016/054107 and/or Counterpoint Biomedica Lesion Targeted Cytokines (Dec, 2016, pages 1-11) each in view of Zhou et al (J. Cancer, 2017; 8(8): 1466-1476) and  of Iozzo et al (Matrix Biology, 42:11-55m 2015) or Svensson et al (FEBS Letters 470 (2000) 178-182) and US20150132254 or Zhu et al (Cancer Cell, 2015, 27(4)489-501).

The `929 publication teaches and claims target pharmaceutical agents to pathological areas by utilizing fusion polypeptides. These fusion polypeptides contain two or more domains: (i) aptamer sequences that bind to exposed collagenous (XC-) proteins present in pathological areas, including cancerous and viral lesions, (ii) immunomodulators, such as cytokines, and optionally (iii) at least one linker joining the two domains or at the terminus of the polypeptide. In some cases, the linker is a rigid linker, e.g., a rigid helical linker (see abstract and published claim 1), wherein the linker comprises an amino acid sequence selected from the group consisting of GAEAAAKEAAAKAG (SEQ ID NO: 9) and AEAAAKEAAAKA (SEQ ID NO: 10) (published claims 2-3), wherein the immunomodulator is selected from the group consisting of a cytokine, an interferon, an interleukin(e.g., IL-2, IL-7, IL-12, IL-15, IL-18, IL-21, etc.) [0009], [0016], [0045], [0062], [0063], a tumor necrosis factor, a cancer-associated antigen, and a virus-associated antigen (published claim 6), wherein the immunomodulator is a cytokine, the cytokine is GM-CSF (published claims 17, 19, 22, 24).   The `929 publication teaches that the use of recombinant immunomodulators, such as GM-CSF, to the respective lesions, wherein the lesion-targeted cytokine can recruit and activate immune cell effectors to the presence of the respective antigens  [0046].  ] The effect of cytokines or other immunomodulators on the immune system are known in the art, and can include, for example, stimulation of proliferation, differentiation, the activation and tracking of effector CD4+ and CD8+ T lymphocytes and natural killers; the stimulation of proliferation and differentiation of progenitor cells of the hematopoietic system, causing the formation of cells such as granulocytes, macrophages/ monocytes and T lymphocytes; and the stimulation of synthesis by the immune cells of IFN-γ. and immunoglobulins [0064].  The invention described herein overcomes the dose-limiting toxicities of systemic GM-CSF administration by providing "active" lesion-targeting, as an enabling gain-of-function, in an unique and innovative manner [0062].  This enables clinical efficacy to be consistently achieved at lower immunomodulator doses with less adverse systemic side effects in the clinic [0045] and [0062].

The `959 publication teaches that the "designer" cytokine fusion protein, human GM-CSF is physically linked in an optimized manner to a vWF-derived protein binding domain/aptamer that binds with high affinity to (i.e., is selective for) abnormally exposed collagenous (XC-) proteins that are a common histopathological property of, for example, invasive cancers. By targeting abnormal XC-proteins, a common histopathological property of the tumor microenvironment, rather than a specific phenotypic property of the dynamic cancer cells, the XC-binding aptamer overcomes a major problem of tumor heterogeneity, while still targeting the disease-induced lesion [0046].  The process of tumor invasion, metastasis, angiogenesis, and reactive stroma formation disrupts normal tissue histology and leads to pathologic exposure of collagenous proteins (XC-) within the tumor microenvironment, e.g., in, on, and/or around the cancerous tissue. Thus, the abnormal exposure of collagenous proteins is a characteristic histopathologic property of all neoplastic lesions [0048].
The `959 publication teaches pharmaceutical composition comprising any of (e.g., any one of) the fusion polypeptides described herein and a pharmaceutically acceptable carrier [0020].
The `959 publication further provided are kits that include one or more of the fusion polypeptides described herein. Kits generally include the following major elements: packaging, reagents comprising binding compositions as described above, optionally a control, and instructions [0096]. Compositions and kits as provided herein can be used in accordance with any of the methods (e.g., treatment methods) described herein. For example, compositions and kits can be used to treat cancer [0098]. 
The teachings the `107 publication  teaches bifunctional fusion polymers or nanoparticles contain two or more domains: (i) sequences that bind to exposed collagenous (XC-) proteins present in pathological areas, including cancerous lesions and (ii) domains that bind to pharmaceutical agents. The drug-binding functionality of these fusion polymers and nanoparticles is based on high-affinity, non-covalent interactions (abstract). 



    PNG
    media_image2.png
    530
    843
    media_image2.png
    Greyscale

The `107 publication teaches and claims fusion polymers comprising (i) a tumor targeting aptamer sequence that binds to exposed collagenous (XC) proteins, and (ii) a drug binding domain that binds to a drug or biologic agent, wherein the tumor targeting aptamer sequence is a polypeptide derived from a von Willebrand factor collagen binding domain or a conservative variation thereof that retains collagen binding activity (see published claims 1-2), wherein the drug is an angiogenesis modulating agent, wherein the angiogenesis modulating agent is selected from a group of growth factors selected from the group consisting of: interleukin-8 (i.e., cytokine) (published claims 14-15).  The `107 publication teaches targeted delivery of drugs using the fusion peptide or nanoparticle disclosed herein can reduce systemic toxicity and side effects by sequestering the drugs in the tumor microenvironment and sparing normal cells and tissues from the toxicity of the drugs. Moreover, by targeting a common histopathologic property of primary tumors and metastatic lesions, the drug delivery systems described herein can (i) bind and carry one or more therapeutic drugs, in some instances upon simple mixing, and (ii) seek out and accumulate in the diseased/cancerous tissues following intravenous infusion. Thus, the fusion peptides and nanoparticles described herein may make conventional chemotherapeutic and biologic agents more efficient with great efficacy while lessening unwanted side effects, improving the overall Therapeutic Index and patient survival. These fusion polymers and nanoparticles can also include linker segments and/or flanking sequences to improve the functionality, pharmacokinetics, stability, and/or pharmacodynamics of the targeted drug delivery (see pages 2-3, bridging ¶). 

The Counterpoint Biomedica teaches lesion targeted cytokines comprising GM-CSF/vWF fusion protein for immune modulation in cancers. Conterpoint has developed an extensive
pipeline of tumor-targeting and cell-targeting polypeptides: (i) High-affinity drug binding
adaptor peptides (Onco-Aptamers) and (ii) Lesion-Targeted Cytokines (LTC), providing Pro-Active Tumor Targeting for Approved Pharmaceutical Agents, enabling widely used anticancer agents to perform with greater efficacy at lower drug doses, with less toxicity in the clinic (page 3, 1st ¶).  In particular the Counterpoint teaches a GM-CSF / vWF fusion protein that
provides lesion-targeted delivery of GM-CSF to tumors (page 3, last sentence), which delivers the immuno-stimulatory cytokine selectively to the characteristic lesions of invasive cancers.  Counterpoint Created by proprietary design engineering and genetic engineering, the bifunctional fusion protein transposes a high-affinity exposed collagen- (XC-) binding function inherent in the primary structure of the vWF propeptide to provide a useful gain-of-function to the immunological bioactivity of recombinant human GM-CSF.  By targeting abnormal XC-proteins-a common histopathological property of the tumor microenvironment-rather than a specific phenotypic property of the dynamic cancer cells, the XC-binding domain derived from vWF overcomes a major problem of tumor heterogeneity, while providing for pro-active lesion targeting. Optimized for expression in human producer cells, the lesion targeted cytokine, along with its experimentally validated protein-protein linkage, was prepared as a single codon-optimized gene construct, designed for high-level expression and efficient purification from
HEK-293 suspension cultures; thereby generating a properly folded, post-translationally processed, and naturally glycosylated protein that exhibits the improved pharmacokinetics and pharmacodynamics of its bifunctionality: (i) XC-binding for pro-active lesion targeting and (ii) GM-CSF bioactivity for localized immunological stimulation.(see page 4, under Executive Summary). The Counterpoint teaches the development of a pro-active lesion targeted cytokine delivery system that can efficiently deliver systemically administered rGM-CSF to the respective lesions, wherein the lesion-targeted bioactive cytokine serves to recruit and activate immune cell effectors to the presence of the respective antigens. A preclinical demonstration of lesion-targeting (page 4, last ¶).

The Counterpoint teaches that the XC targeted GM-CSF / vWf fusion cytokine provides a straightforward approach to cytokine immunotherapy with the design engineering, genetic engineering, and bio-manufacturing of a lesion-targeted GM-CSF fusion cytokine that can be administered by simple intravenous infusion to seek-out and c

The reference teachings differ from the claimed invention only in the recitation that the collagen-binding domain is lumican in claim 202 of SEQ ID NOs: 107 in claim 12. 

Zhou et al teach that type I collagen is the most abundant collagen type in stroma of gastric cancer.  This significant increase of collagen deposition in cancer stroma demonstrated a profound change in collagen relative to the normal counterpart. (page 1468, right col. 2nd ¶).  Further, densely deposited type I collagen in mouse mammary tissue can increase cancer formation by 3 times, and this microenvironment, cancer cells exhibit a more aggressive behavior, leading to a 3 fold increase in lung metastasis (page 1466, bridging ¶).  

Iozzo et al teaches that lumican (comprising claimed SEQ ID NO: 107) and fibromodulin are bind to same region of collagen I. Specifically, fibromodulin binds collage I via residues located in LRR11, between Glu-353 and Lys-355, located in  the convex surface of the protein core.  In contrast, both lumican and fibromodulin bind to collagen I via a more proximal region located between LRR5 and LRR 7  (page 30, right col., 1st ¶).  Iozzo et al teach that lumican has been involved in cancer and inflammation, two areas of reasearch where other SLRPs, predominantly Class I decorin and bigycan, have been extensively ivestigated. Lumican is markedly increased in the stroma of breast carcinoma, and is highly expressed in melanomas.  Lumican also inhibits melanoma progression, and blocks melanoma cell adhesion via interaction with β1-containig integrins and by modulating focal adhesion complexes (page 31, right col., top ¶).   Iozzo teaches that lumican deposited on the surface of neutrophils during their transmigration across endothelia promotes neutrophil migration via β2 integrin and keratinocyte-derived CXCL1 chemokine.  (see pages 31-32, bridging ¶).

Lumican is a collagen-binding domain which binds to type I collagen with the claimed KD, IP and MW.

 Svensson et al teaches that fibromodulin and lumican bind to the same region on collagen type I fibrils.  Svensson et al the binding of recombinant fibromodulin, lumican and decorin, expressed in mammalian cells, to collagen type I. Using a collagen fibril formation/sedimentation assay we show that fibromodulin inhibits the binding of lumican, and vice versa. Fibromodulin and lumican do not affect the binding of decorin to collagen, nor does decorin inhibit the binding of fibromodulin or lumican. Binding competition experiments and Scatchard plot analysis indicate that fibromodulin binds to collagen type I with higher affinity than lumican (abstract).  Scatchard plot analysis indicated the presence of low and high affinity collagen binding sites (Fig. 4).  Svensson teaches that recombinant fibromodulin and lumican were produced in mammalian cells in order to study their collagen-binding properties (section 3.1). Decorin, fibromodulin and lumican bind to fibrillar collagens in vitro, thereby retarding the rate of fibril formation and leading to the synthesis of thinner fibrils. This binding is mediated by the core proteins in decorin and in fibromodulin. Fibromodulin and decorin have been shown to bind to different sites on the collagen fibril. The binding of fibromodulin cannot be inhibited by decorin and vice versa (page 178, right col., 3-4¶). The fibromodulin binding to collagen type I showed dissociation constants of 0.2 and 1.6 nM, whereas lumican bound with dissociation constants of 0.5 and 5.4 nM (page 180, left col., top ¶).  The Scatchard plot analysis indicate low and high affinity fibromodulin and lumican collagen binding sites. The binding sites show a higher affinity for fibromodulin than for lumican. Previous studies of decorin binding have also suggested at least two collagen binding sites (page 180, right col., top ¶).


Zhu et al find that a combination of an antitumor antigen antibody and an untargeted IL-2 fusion protein with delayed systemic clearance induces significant tumor control in aggressive isogenic tumor models via a concerted innate and adaptive response involving neutrophils, NK cells, macrophages, and CD8+ T-cells (abstract).  They first treated established B16F10 melanoma with IL-2 or the anti-TYRP-1 antibody, TA99. TYRP-1 is a melanocyte marker but becomes surface expressed on B16F10. With infrequent IL-2 exposure, neither agents dosed separately nor together provided survival benefit (Figure 1A). However, when extended daily dosing was performed, a notable synergistic effect was observed when TA99 was added, significantly extending survival (Figure 1B). Despite this promising response, daily IL-2 dosing resulted in poor body condition for many of the mice treated (Data not shown) and such a regimen could be arduous and expensive for clinical translation. Therefore, we sought to achieve similar synergistic effects through a form of IL-2 that provides similar long-term IL-2 exposure but requiring fewer and smaller doses (page 3, 1st ¶ under Results).  Zhu et al teach that administration of Fc/IL-2 with TA99 (Fc/IL-2+TA99) resulted in a strong synergy between the two agents that fully controlled B16F10 growth during treatment, extending survival further than either single agent (Figure 1C).  Importantly, to confirm that the synergistic efficacy was solely due to the serum half-life extension of Fc/IL-2 as opposed to immunological effects conferred by the Fc region, Zhu et al fused IL-2 to mouse serum albumin (MSA/IL-2) to generate an alternative form of IL-2 with extended serum half-life (Figure S1C; Table S1) and bioactivity (Figure S1B), as albumin is similarly recycled by FcRn (Anderson et al., 2006). MSA/IL-2+TA99 and Fc/IL-2+TA99 were essentially identical in efficacy (Figure 1D), suggesting that any form of IL-2 with increased serum half-life, or perhaps a continuous infusion of IL-2, will exhibit this synergistic therapeutic effect (page 4, 2nd ¶).  Zhu et al teach that the combination of Fc/IL-2 with an anti-tumor IgG showed superior efficacy to either agent alone, even where the antibody itself provided no benefit (Figure 2). Thus, the strong tumor-suppressive effect is generalized to four different tumor models with a unique anti-tumor antigen and antibody pairing plus a serum-persistent form of IL-2 (see page 4, under Fc/IL-2 and TA99 Synergize to Control B16F10 Growth).

The `254 publication teaches bivalent Fc/IL-2, PEG-IL-2, HSA-IL-2, Fn3(HSA)-IL-2 (IL-2 is an immunomodulatory domain, HSA is human serum albumin)  in combination with TA99 antibody (anti-TYRP1) are tested for tumor controlling effects as described in Examples 9 and 15, respectively (see Examples 16-17, [0010], [0066],[0324].   Figure 11 shows the anti-tumor effects of Fc/IL-2 and TA99 antibody in C57BL/6 mice subcutaneously injected with B16F10 melanoma cells (also See Figs. 15-18, 20.  The `254 publication teaches antibody TA99 was used as the therapeutic antibody for the combination therapy. TA99 is a murine IgG2a antibody that recognizes the melanosome antigen tyrosinase-related protein-1 (Tyrp-1) and is of identical specificity as an antibody originally isolated from the serum of a melanoma patient (Houghton et al., Prog Clin Biol Res 1983; 119:199-205). Tolerable and effective dosing regiments were also determined for Fc/IL-2 fusions in combination with 100 µg antibody TA99. As described above, 25µg Fc/E76G with TA99 once every three days was lethal upon the second dose, while reducing the frequency to once weekly was well-tolerated [0307].  The `254 publication teaches that The data support the synergistic tumor controlling effect exerted by Fc/IL-2 and TA99 combination therapy, as well as the synergistic effect of the combination therapy on prolonging survival [0310].  Example 11 shows that Fc/IL-2 in combination with TA99 promotes lymphocyte recruitment to the periphery of tumors.  Example 12 shows that combination therapy of Fc/IL-2 and TA99 suppresses secondary tumor formation.


Given that type I collagen is the most abundant collagen type in stroma of gastric cancer compared to non-neoplastic tissues as taught by Zhou et al, those of skill in the art would have had reason to use the lumican of Iozzo et al and Svensson et al  references as a substitute for the aptamer sequences that bind to exposed collagenous (XC-) proteins present in cancer microenvernment taught by US 20180222959,WO 2016/054107 and Counterpoint Biomedica because, like the compounds taught in US 20180222959,WO 2016/054107 and Counterpoint lumican binds collagen type I in the stroma of the cancers. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  Further, the skilled in the art would have been motivated to use lumican because the fusion with lumican would result in a fusion protein that accumulate-in the tumor compartments of invasive cancers, enabling clinical efficacy to be consistently achieved at lower cytokine doses with less systemic side effects in the clinic.
Further, it would have been obvious to link the cytokines/IL2 taught by the US 20180222959,WO 2016/054107,  Counterpoint Biomedica and Zhu with MSA/Fc linker as taught by Zhu et al to extend the serum half-life of the fusion protein.  
Given the synergistic effect was observed with different monoclonal antibodies (generalizability of strategy) including when TA99 was added to MSA/Fc-cytokine, those of skill in the art would have had reason to combine the TA99 antibody taught by Zhu et al reference with the resultant lumican-MSA-IL2 taught by the combined reference teachings to obtain superior efficacy to either agent alone.

The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

Given that targeted delivery of cytokines would result in a cytokine accumulate-in the tumor compartments of invasive cancers enabling clinical efficacy to be consistently achieved at lower cytokine doses with less systemic side effects in the clinic, it would have been obvious to one skilled in the art employ lumican  of Iozzo et al and Svensson et al to target the MSA/Fc-IL2 to the site of cancer and TA99 antibody of Zhu and the `254 publication in the combination cancer treatment methods taught in the combined references as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect.
 
The claimed functional limitations recited in the claims are inherent properties.

The printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture. See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 05/05/2022, have been fully considered, but have not been found convincing.

Applicant submits that the previous rejections do not teach the combination comprising the newly added limitation in claim 202, i.e., an anti-TYRP1 antibody. 


However, the rejections are modified to address the newly added limitation.
 
11.  No claim is allowed.


12.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

 (i) Schliemann C, et al. Complete eradication of human B-cell lymphoma xenografts using rituximab in combination with the immunocytokine L19-IL2. Blood. 2009;113(10):2275–2283.  

 (ii) Tzeng et al. Antigen specificity can be irrelevant to immunocytokine efficacy and biodistribution. Proc Natl Acad Sci U S A. 2015 Mar 17; 112(11): 3320–3325.


13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644